DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of copending Application No. 17/524,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed towards a species of the co-pending application.  Specifically, the claims are directed towards to testing process which is not part of the ‘777 application.  However, the testing process is known in the art as will be indicated below in the rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9, 11-24, 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes US 2003/0141987 hereinafter referred to as Hayes in view of Eigeldinger et al. US 4,998,292 hereinafter referred to as Eigeldinger.
In regards to claim 1, Hayes teaches:
"A controlled device, comprising: a receiver for receiving communications from a remotely located controlling device"
	Hayes Figure 16 and paragraph [0081] teaches the device identity information may be uploaded from the remote control 10 into an intermediate client device 302, such as a personal computer, set top box, etc. 
	“a transmitter for sending communications to a display device located remotely from the controlling device and the controlled device”
	Hayes teaches an embodiment in Figures 18-19 and specifically paragraphs [0075] The remote control 10 can issue user commands to a device either by relaying them back through this same adapter or by communicating directly with the device, whichever is best supported by the device in question. The adapter can be either a "stand alone" unit or incorporated within some other device (e.g., a cable set top box).  An embodiment in which the controlled device is the set top box and the set top box includes the adapter it is interpreted that the set top box has the ability to transmit the commands received via adapter from remote control 10 to the peripheral devices such as the TV as illustrated.
	"a processing device coupled to the receiver and the transmitter"
	Hayes Figure 16 and paragraph [0081] teaches the device identity information may be uploaded from the remote control 10 into an intermediate client device 302, such as a personal computer, set top box, etc. A personal computer and a set top box both include a processing device.  From Figure 16 it is clear that STB 302 receives and transmits information from the remote control 10 and the cable headend system.  Other Figures teach embodiments with personal computers as well.
	"a memory storing a plurality of command code sets for use in controlling at least one operational function of a target device and executable instructions, wherein the instructions,
when executed by the processing device, cause the controlled device to:” 
Hayes paragraph [0101] teaches use in allowing the user to test possible device function codes, the setup wizard 200 first loads or provides access to one or more sets of function codes for the specified device and brand (in the case where multiple sets exist) that are within local memory.
“automatically progress through a first plurality of setup procedures in response to each of a plurality of communications received via use of the receiver from the controlling device, wherein each of the first plurality of setup procedures comprises at least an instruction, caused to be displayed in [a display of the remote control] via use of the transmitter, to test a different one or more of the plurality of command code sets;" 
	Hayes Figures 23-28 teach automatically progressing through a plurality of setup procedures.  The transmitter device displays these GUI’s.  Hayes teaches in Figure 25 and paragraph [0101] to test possible device function codes, the setup wizard 200 first loads or provides access to one or more sets of function codes for the specified device and brand (in the case where multiple sets exist) that are within local memory.  Hayes paragraphs [0101]-[0102] further describe setup procedures for testing the functions the provided code sets, i.e. plurality of code sets.  These setup procedures are one of a plurality of setup procedures (one procedure of the plurality of procedures described with reference to Figures 23-28).  Furthermore, these setup procedures are repeated for each of the associated code sets, therefore they can be interpreted as each being associated with a different one of a plurality of command code sets. Hayes paragraph [0101]-[0102] disclose the process whereby the user inputs answers to yes/no questions and tests various functions on the devices.  Therefore, these procedures are performed automatically ... in response to each of a plurality of communications received from the controlling device.
	"and use at least one of the plurality of communications received from the controlling device to identify a one of the plurality of command codes set as a command code set to be
provisioned to the controlling device for use by the controlling device to control the at least one operational function of the target device"
Hayes Figures 23-28 and paragraph [0098] to set up the remote control 10' to match the device(s) to be controlled, a graphical user interface setup wizard 200 may be provided. As illustrated in FIGS. 23-28, the setup wizard 200 may be used to select local device/function codes and/or remote device/function codes to setup the remote control 10' to control the operation of an intended target device.
Hayes does not explicitly teach:
“[displayed in] the display device”
Hayes teaches the menu is performed on a display of the remote control, however it would be considered a routine implementation to have the display of the home entertainment system perform this function.  It is merely a design tradeoff between cost and functionality.  Integrating a display into the remote is costlier but provides the added functionality in case a system does not have a display.  This feature does not provide any unpredictable results as it merely results in the same information displayed with the same setup method being performed which produces the same outcomes.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	For example, Eigeldinger teaches in column 3 lines 60 -65 When undertaking the initial programming or renewed programming of an appliance, a choice menu can be caused to be displayed on the screen of the television set by which the user is requested to select the appropriate remote control code.  Therefore, it is known to use a display device separate from the remote control to display the setup information.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayes in view of Eigeldinger to have included the features of “[displayed in] the display device” because a disadvantage is apparent in that entering the channel numbers or frequencies and their assignments to respective program numbers is time consuming and can be a source of errors (Eigeldinger column 1 lines 30-35).
	In regards to claim 2, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the controlled device comprises a set-top box and the display device comprises a television”
Hayes Figure 16.
In regards to claim 3, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the one command code set to be provisioned to the controlling device comprises an infrared command code set”
Hayes paragraph [0051] teaches methods are particularly adapted for use with current consumer appliances which are generally equipped to communicate using infrared (IR) signals.
In regards to claim 4, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the instructions cause the controlled device to commence automatic progression of the first plurality of setup procedures in response to a predetermined communication being received via use of the receiver from the controlling device”
Hayes Figures 23-28 are the automatic progression based on the responses from a user using the remote controller 10.
In regards to claim 5, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the at least one of the plurality of communications received from the controlling device to identify the one of the plurality of command codes set as the command code set to be provisioned to the controlling device for use by the controlling device to control operational functions of a target device is a predetermined communication”
Hayes Figure 23-28 are all predetermined communications because they are part of the setup wizard which a program that has predetermined functioning, i.e. predetermined screens, questions, prompts etc.  All of these procedures are used to determine which command codes should be provisioned to a target device.
In regards to claim 6, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the predetermined communication comprises a positive response to a question displayed with the displayed instructional information”
Hayes Figure 25.
In regards to claim 7, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the plurality of communications received via use of the receiver from the controlling device comprise commands received from the controlling device transmitted via use of an RF protocol”
Hayes paragraph [0051] teaches the concepts expressed may be applied to devices which communicate using radio frequency (RF), including but not limited to those supporting various emerging standards such as Bluetooth, HomeRF, IEE 802.11, etc.
In regards to claim 8, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the plurality of communications received via use of the receiver from the controlling device comprises commands received from the controlling device transmitted via use of an IR protocol”
Hayes paragraph [0051] teaches methods are particularly adapted for use with current consumer appliances which are generally equipped to communicate using infrared (IR) signals.
In regards to claim 9, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the controlled device comprises a media accessing device”
Hayes Figure 16 and paragraph [0081] teaches the device identity information may be uploaded from the remote control 10 into an intermediate client device 302, such as a personal computer, set top box, etc.  Personal computers and set top boxes access media.
In regards to claim 11, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the instructions cause the controlled device to automatically progress through a second plurality of setup procedures for identifying the plurality of command code sets in response to each of a further plurality of communications received via use of the receiver from the controlling device”
Hayes paragraph [0102] teaches in the case where the intended target device does not respond to a transmitted command as expected, the user can elect to try one or more function codes from a further function code set, for example, by activating the "no" icon 216, to see if the intended target device responds to any further transmitted function codes. The function code sets can be presented for testing in any order, although it may be preferred to present them in a manner that mirrors their percentage of usage, i.e., the ones most likely to command the intended target device for that brand are presented first for testing.  Performing the procedure for a second set of codes is equivalent to a second plurality of setup procedures.
In regards to claim 12, Hayes/Eigeldinger teaches all the limitations of claim 11 and further teaches:
“wherein the plurality of command code sets are identified as a function of at least a brand for the target device that is specified via use of the second plurality of setup procedures”
Hayes paragraph [0102] in the case where the user has cycled through all of the locally available function code sets for the specified device type and brand without the intended target device responding to a transmitted command, the user may request that the setup wizard 200 look to a remote data repository to find additional functions codes.
In regards to claim 13, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein the the instructions cause the controlled device to transmit to [a display of the remote control] via use of the transmitter communications to cause [a display of the remote control]to display instructional information to a user while automatically progressing through the first plurality of setup procedures”
Hayes Figure 16-21 teach remote control 10 has a display that communicates with various other devices controlled devices (STB or personal computer).  Figures 23-28 teach display of the process.
Hayes does not explicitly teach:
“the display device”
Hayes teaches the menu is performed on a display of the remote control, however it would be considered a routine implementation to have the display of the home entertainment system perform this function.  It is merely a design tradeoff between cost and functionality.  Integrating a display into the remote is costlier but provides the added functionality in case a system does not have a display.  This feature does not provide any unpredictable results as it merely results in the same information displayed with the same setup method being performed which produces the same outcomes.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Eigeldinger teaches in column 3 lines 60 -65 When undertaking the initial programming or renewed programming of an appliance, a choice menu can be caused to be displayed on the screen of the television set by which the user is requested to select the appropriate remote control code.  Therefore, it is known to use a display device separate from the remote control to display the setup information.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayes in view of Eigeldinger to have included the features of “the display device” because a disadvantage is apparent in that entering the channel numbers or frequencies and their assignments to respective program numbers is time consuming and can be a source of errors (Eigeldinger column 1 lines 30-35).
In regards to claim 14, Hayes/Eigeldinger teaches all the limitations of claim 13 and further teaches:
“wherein the instructional information being displayed by the display device comprises a series of displayed navigable menus”
Hayes Figures 23-28.
In regards to claim 15, Hayes/Eigeldinger teaches all the limitations of claim 1 and further teaches:
“wherein each of the plurality of communications received via use of the receiver from the controlling device excepting for a last one of the plurality of communications comprises an indication that the target device was unsuccessfully controlled by use of a test command transmitted from the controlling device”
Hayes paragraph [0101] and Figure 25 teaches an indication of which function code set is being used in the testing procedure may be indicated, for example, via text 214. The setup wizard 200 then allows a user to select one or more of the functions codes from each set to be transmitted from the portable display device 220 to the intended target device.  This feature is nothing more than the specific use case in which at least one code is tested and determined to be wrong before the testing of a correct code.  From Figure 25 at least 7 code sets are available for testing.  
In regards to claim 16, Hayes/Eigeldinger teaches all the limitations of claim 1 and claim 16 contains similar limitations.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 1.
In regards to claim 17, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 18 contains similar limitations as in claim 2.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 2.
In regards to claim 18, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 18 contains similar limitations as in claim 3.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 3.
In regards to claim 19, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 19 contains similar limitations as in claim 4.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 4.
In regards to claim 20, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 20 contains similar limitations as in claim 5.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 5.
In regards to claim 21, Hayes/Eigeldinger teaches all the limitations of claim 20 and claim 21 contains similar limitations as in claim 6.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 6.
In regards to claim 22, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 22 contains similar limitations as in claim 7.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 7.
In regards to claim 23, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 23 contains similar limitations as in claim 8.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 8.
In regards to claim 24, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 24 contains similar limitations as in claim 9.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 9.
In regards to claim 26, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 26 contains similar limitations as in claim 11.  Therefore, claim 26 is rejected for similar reasoning as applied to claim 11.
In regards to claim 27, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 27 contains similar limitations as in claim 12.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 12.
In regards to claim 28, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 28 contains similar limitations as in claim 13.  Therefore, claim 28 is rejected for similar reasoning as applied to claim 13.
In regards to claim 29, Hayes/Eigeldinger teaches all the limitations of claim 28 and claim 29 contains similar limitations as in claim 14.  Therefore, claim 29 is rejected for similar reasoning as applied to claim 14.
In regards to claim 30, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 30 contains similar limitations as in claim 15.  Therefore, claim 30 is rejected for similar reasoning as applied to claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of Eigeldinger in view of Rodriguez et al. US 2005/0273817 hereinafter referred to as Rodriguez.
In regards to claim 10, Hayes/Eigeldinger teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the controlled device comprises a transceiver coupled to the processing device for receiving the executable instructions from a remote server for storage in the memory”
Downloading the program, i.e. receiving the executable instructions from a remote server, would be recognized as a routine implementation by those of ordinary skill.  Along with physical transfer using a disk or some other form of memory, remote download would be considered a routine implementation.  Those of ordinary skill would considers factors such as cost associated with producing physical media as opposed to cost of infrastructure to provide a remote server, as well as user desire and function.  This feature does not provide any unpredictable results as it merely uses a known method (downloading from a server) to provide a known result (device with instruction loaded in memory).  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For instance Rodriguez teaches delivering consumer service information to a user (title).  Rodriguez paragraph [0026] teaches the present invention may be downloaded as a computer program product, wherein the program instructions may be transferred from a remote computer such as a server 240 to requesting computer system 200.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayes/Eigeldinger in view of Rodriguez to have included the features of “wherein the controlled device comprises a transceiver coupled to the processing device for receiving the executable instructions from a remote server for storage in the memory” because there is a need for a highly consumer available method, system and program for delivering product and service information in a medium that is highly available to consumers and readily deliverable and customizable on demand by the provider of the product or service (Rodriguez [0006]).
In regards to claim 25, Hayes/Eigeldinger teaches all the limitations of claim 16 and claim 25 contains similar limitations as in claim 10.  Therefore, claim 25 is rejected for similar reasoning as applied to claim 10.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422